 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 1 of 18 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JUAN CARLOS TORRES IBARRA,

FELIX ARGENIS ARGULO DIAZ and

REYNALDO MARTINEZ CORTEZ, individually COl\/IPLA[NT AND

and on behalf of all others similarly situated, DEMAND FOR JURY TRIAL

Plaintiffs,
Docket No.
-against-

W & L GROUP CONSTRUCTION INC.
and JOHN DOES l-25,

Defendants.
X

Plaintiffs .TUAN CARLOS TORRES IBARRA (hereinafter “IBARRA”), FELIX

 

ARGENIS ARGULO DIAZ (hereinafter “DIAZ”), and REYNALDO MARTINEZ CORTEZ
(hereinafter “CORTEZ”) individually and on behalf of a class of all others similarly situated, by
and through his attorneys, THE LAW OFFICES OF DAVID A. FEINERMAN , as and for their
Complaint in this action against Defendants W & L GROUP CONSTRUCTION INC, and JOHN
DOES 1-25, (collectively "Defendants"), based upon information and belief of Plaintiffs counsel,
except for allegations specifically pertaining to Plaintiff, Which are based upon Plaintiffs personal
knowledge
NATURE OF THE CLAIMS

l. Plaintiffs bring this action, on behalf of themselves and on behalf of all other
similarly situated persons, to recover from Defendants': (i) failure to pay minimum Wage and
overtime as required by the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et seq. and
the New York Labor LaW ("NYLL"), §§ 650 et seq.; and (ii) failure to furnish accurate Wage

statements in violation of NYLL § 195.

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 2 of 18 Page|D #: 2

2. Plaintiffs’ claims under the FLSA are brought as a collective action, pursuant to
29 U.S.C. §21 6(b), on behalf of themselves and on behalf of all other similarly situated persons
who were/ are employed by Defendants as Construction workers and positions who were/are not
paid minimum wage and overtime at a rate of one and one- half times their regular rate of pay for
all hours worked in excess of 40 hours per workweek for the period of February 2011 to the date
of the final disposition of this action (the "FLSA Collective Period"). Pla.intiff and all such other
similarly situated persons are jointly referred to herein as the "FLSA Collective."

3. Members of the FLSA Collective are similarly situated because they were all subject to
Defendants' common policy and/or practice that resulted in not paying minimum Wage and
overtime at a rate of one and one-half times their regular rate of pay for all hours worked in
excess of 40 hours per workweek during the FLSA Collective Period.

4. Plaintiffs’ claims under the NYLL are brought as a class action pursuant to
Federal Rule of Civil Procedure ("FRCP") 23 on behalf of themselves and on behalf of all other
similarly situated persons who were/are employed by Defendants in the State of New York as
Construction workers and/or in similar positions who: (i) were/are not paid minimum wage and
overtime at a rate of one and one-half times their regular rate of pay for all hours worked in excess
of 40 hours per Workweek; and (ii) were not provided accurate wage statements, for the period
of February , 201 1 to the date of the final disposition of this action (the "New York Class Period").
Plaintiff and all other such similarly situated persons are jointly referred to herein as the "New
York Class."

5. Members of the New York Class are similarly situated because, during the New
York Class Period, they were all subject to Defendants' common policy and/or practice of not

paying minimum Wage and overtime at a rate of one and one-half times their regular rate of pay

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 3 of 18 Page|D #: 3

for all hours worked in excess of 40 hours per week, making unlawful deductions from wages
and not providing accurate Wage statements, as Well as Defendants' breach of employment

contract and unjust enrichment

JURISDICTION AND VENUE

6. Pursuant to 28 U.S.C. §§1331 and 1343, the Court has subject matter jurisdiction
over this action because this action involves federal questions regarding the deprivation of
Plaintiffs rights under the FLSA. Pursuant to 28 U.S.C. §1367(a), the Court has supplemental
jurisdiction over Plaintiffs’ related claims underthe NYLL.

7. Pursuant to 28 U.S.C. §1391(b)(2), venue is proper in this district because a
substantial part of the events or omissions giving rise to this action occurred in this district

PARTIES

8. Plaintiffs JUAN CARLOS TORRES IBARRA (hereinafter “IBARRA”), FELIX
ARGENIS ARGULO DIAZ (hereinafter “DIAZ”), and REYNALDO MARTINEZ CORTEZ
(hereinafter “CORTEZ”) are adults and residents of the State of New York and are current
employees of Defendants. At all relevant times, they were and still are "employees" within the
meaning of all applicable statutes. A Consent to Participate as Plaintiffs in this action shall
executed by all plaintiffs and will be filed with the Court.

9. Defendant W & L GROUP CONSTRUCT.[ON lNC ("W&L") is a domestic
corporation operating in the Construction industry inthe City and State of New York, County of
Kings. Defendant W & L GROUP CONSTRUCTION, INC. is an "employer" and an "enterprise
engaged in commerce or in the production of goods for comrnerce" as those phrases are defined
in the FLSA.

10. JOHN DOES 1-14 , are fictitious names of individuals and businesses alleged for

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 4 of 18 Page|D #: 4

the purpose of substituting names of Defendants Whose identities Will be disclosed in discovery

and should be made parries to this action..
FACTUAL ALLEGATIONS
Bac round

ll. Defendants employed Plaintiffs as full-time Construction workers from at least
February 2011 until present time. Plaintiffs’ duties included all Worked required by a
construction worker. (“Consumer”).

12. Plaintiff CORTEZ worked from February 201 l through Present time, six (6) days
per Week at a minimum of eleven (l l) hours per day, totaling at least sixty six (66) hours
worked per week.

13. Defendants paid Plaintiff CORTEZ and others at a rate approximately $360 .00 per
week and failed to pay minimum wage and overtime at a rate of one and one-half times the
minimum wage after forty hours per Week.

14. Plaintiff DIAZ worked from April 2014 until June 2018, six (6) days per Week at
a minimum of eleven (l l) hours per day, totaling at least sixty-six (66) hours worked per week.

15. Defendants paid Plaintiff and others at a rate approximately $480.00 per week and
failed to pay minimum wage and overtime at a rate of one and one-half times the minimum wage
after forty hours per week.

16. Plaintiff IBARRA worked from Ja.nuary 2014 through August 2018, six (6) days
per week at minimum of eleven (1 1) hours per day, totaling at least sixty-six (66) hours worked
per week.

17. Defendants paid Plaintiff and others at a rate approximately $480.00 per week and

failed to pay minimum wage and overtime at a rate of one and one-half times the minimum wage

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 5 of 18 Page|D #: 5

after forty hours worked per Week.

18. Plaintiffs had no supervisory duties or responsibilities and did not set Defendants'
policies nor act with independence or exercise judgment and discretion.

19. At all times mentioned herein, Plaintiffs and the others Were responsible for their
own Work and did not have administrative or management responsibilities, as those terms are

used in connection with the FLSA and state Wage and hour statutes and regulations

20. Plaintiffs’ duties and the duties of others similarly situated did not require
knowledge of an advanced type in a field of service or learning customarily acquired by a
prolonged course of specialized intellectual instruction or study.

21. The work of the Plaintiffs and others similarly situated required only minuscule
amounts of discretion or independent judgment Plaintiffs were neither responsible for, nor
allowed to make, relevant decisions regarding policy, procedures or protocol. Plaintiffs Were
otherwise subject to the control, policies and procedures of Defendants in making decisions in
the course of their employment Plaintiffs were not classified as administrative personnel and
did not perform administrative roles With Defendants.

22. Defendants monitored Plaintiffs’ compliance with its guidelines, procedures, and
policies by periodically reviewing Plaintiffs’ work performance, and by sending supervisors and
individuals from management to periodically observe them.

23. The work performed by Plaintiffs and putative collective action members was non-
exempt work, as that term is used and defined in the U.S. Department of Labor's ("DOL")
regulations promulgated under the FLSA, and the comparable state wage and hour provisions
and regulations in effect in New York.

24. Throughout their employment With Defendants, Defendants failed to post the

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 6 of 18 Page|D #: 6

notices required by 29 C.F.R. § 516.4 (and state analogs), in an attempt to prevent Plaintiffs and
the others from knowing their FLSA and NYLL iights.
25. When divided by the number of hours worked per week, the hourly rates paid

Plaintiffs and others by Defendants frequently amounted to less than the minimum wage.

26. Plaintiffs and the class members were and are entitled to be paid minimum wage
plus overtime at one and one-half times their respective regular rates of pay for each hour in
excess of forty hours that they Worked in any workweek pursuant to the FLSA and NYLL and
implementing regulations

27. During their tenure in Defendants' employ, Plaintiffs and the class members were
not paid for all hours worked, including their rest and meal periods, during which they performed
their principal activities, including but not limited to those listed above.

28. Defendants Willfully misclassified Plaintiffs and all other similarly situated in
order to avoid paying them the full wages to which they were and are entitled; and that action
was not based upon advice of counsel nor reliance on guidance from a court or governmental
agency of competent jurisdiction

29. Defendants systematically failed or refused to keep adequate time records in
violation of 29 U.S.C. § 21 l(c) (and state analogs).

30. Plaintiffs and the other construction workers, therefore, may establish the hours
worked by their own recordsand testimony.

31. Defendants failed to pay Plaintiffs’ spread of hours pay, as required by state law.

32. Plaintiffs’ FLSA claims for minimum wage and overtime are brought as a
collective action pursuant to 29 U.S.C. § 2l6(b), alleging that Defendants employed the common

policy or practice of paying Plaintiffs and other construction Workers straight-time, regardless of

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 7 of 18 Page|D #: 7

the number of hours worked, failed to pay for all hours worked, failed to post the required notices
in its workplace(s), and failed to keep the required records. Plaintiffs’ state law claims are brought
individually.

33. During the FLSA Collective Period and the New York Class Period, Plaintiffs and
the members of the FLSA Collective and the New York Class were paid on a W-2 basis and were
considered employees of W&L.

34. During the FLSA Collective Period and the New York Class Period, Plaintiffs are
members of the FLSA Collective and the New York Class, Which were subject to uniform and

illegal policies and practices by Defendants.

FLSA COLLECTIVE ACTION ALLEGATIONS

 

35. Plaintiffs brings their FLSA claims as a collective action pursuant to the FLSA on
behalf of themselves and on behalf of all other similarly situated persons who were/are employed
by Defendants as construction workers in similar positions who Were/ are not paid minimum wage
and overtime at a rate of one and one-half times their regular rate for all hours worked in excess
of 40 hours per Workweek during the FLSA Collective Period.

36. The basic job duties of the FLSA Collective were/are the same as or substantially
similar to those of Plaintiffs, and the members of the FLSA Collective were/are paid in the same
manner and under the same common policies, plans and practices as Plaintiffs.

37. The members of the FLSA Collective, like Plaintiffs, all have been subject to the
same unlawful policies, plans and practices of Defendants, including Defendants' failure to pay
overtime at a rate of one and one-half times their regular rate of pay for all hours worked in excess
of 40 hours per workweek.

38. During the FLSA Collective Period, Defendants were fully aware of the duties

performed by Plaintiffs and the FLSA Collective, and that those duties were not exempt from the

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 8 of 18 Page|D #: 8

overtime provisions of the FLSA.

39. As a result of Defendants' conduct as alleged herein, Defendants violated 29
U.S.C. §207 by not paying the FLSA Collective and Plaintiffs’ minimum Wage and overtime at
a rate of one and one- half times their regular rate of pay for all hours worked in excess of 40
hours per workweek.

40. Defendants' violations of the aforementioned statutes were vvillfiil, repeated,
knowing, intentional and without a good faith basis, and significantly damaged Plaintiffs and the
FLSA Collective.

41. As a result of Defendants' conduct, Defendants are liable to Plaintiffs and the
FLSA Collective for the full amount of their unpaid minimum wages and overtime, plus an
additional equal amount as liquidated damages, plus the attorneys' fees and costs incurred
by Plaintiffs and the FLSA Collective.

42. Plaintiffs are currently unaware of the identities of the members of the FLSA
Collective. Accordingly, Defendants should be required to provide Plaintiffs with a list of all
persons employed by Defendants as Construction workers and/or in similar positions during
the FLSA Collective Period, along with their last known addresses, telephone numbers and e-
mail addresses so Plaintiffs can give the members of the FLSA Collective notice of this action

and an opportunity to make an informed decision about Whether or not to participate in it.

RULE 23 CLASS ACTION ALLEGATIONS

 

43. Plaintiffs bring their NYLL claims as a class action pursuant to Federal Rule of
Civil Procedure 23 on behalf of himself and on behalf of all other similarly situated persons Who

were/are employed by Defendants in the state of New York as Baker and/or in similar positions

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 9 of 18 Page|D #: 9

who were/are not paid overtime at a rate of one and one-halftirnes their regular rate for all hours
Worked in excess of 40 hours per Workweek and who were not furnished with accurate wage

statements during the NYLL Class Period.

44. The basic job duties of the New York Class were/are the same as or substantially
similar to those of Plaintiffs, and the New York Class were/are paid in the same manner and
under the same common policies, plans and practices as Plaintiffs.

45. The New York Class, like Plaintiffs, all have been subject to the same unlawful
policies, plans and practices of Defendants, including not paying minimum Wage and overtime
at a rate of one and one-half times their regular rate of pay for all hours worked in excess of 40
hours per workweek and not providing accurate wage statements

46. During the New York Class Period, Defendants were fully aware of the duties
performed by Plaintiffs and the New York Class, and that those duties were not exempt from the
overtime and other applicable provisions of the NYLL and/or its regulations

47. As a result of Defendants' conduct as alleged herein, Defendants violated the
NYLL and/or its regulations by not paying the New York Class and Plaintiffs minimum wage
and overtime at a rate of one and one-half times their regular rate of pay for all hours worked in
excess of 40 hours per workweek and by not providing accurate Wage statements

48. Defendants' violations of the NYLL and/or its regulations were Willful, repeated,
knowing, intentional and without a good faith basis, and significantly damaged Plaintiffs and the
New York Class.

49. As a result of Defendants' conduct, Defendants are liable to Plaintiffs and the New
York Class for the full amount of their unpaid minimum wage and overtime wages, wages earned,

and wages deducted, plus an additional amount as liquidated damages, plus the attorneys' fees

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 10 of 18 Page|D #: 10

and costs incurred by Plaintiffs and the New York Class.
50. Certification of the New York Class members' claims as a class action is the most

efficient and economical means of resolving the question of law and fact common to Plaintiffs’

Claims and the claims of the New York Class. Plaintiffs have standing to seek such relief because
of the adverse effect that Defendants' unlawful compensation policies and practices have had on
them individually and on members of the New York Class. Without class certification, the same
evidence and issues would be subject to re-litigation in a multitude of individual lawsuits with
an attendant risk of inconsistent adjudications and conflicting obligations Certification of the
New York Class is the most efficient and judicious means of presenting the evidence and
arguments necessary to resolve such questions for Plaintiff, the New York Class and
Defendants.

51. Plaintiffs' claims raise questions of law and fact common to the New York

Class, including but not limited to:

(a) Whether Defendant failed to pay Plaintiffs and the New York Class
minimum wage at a rate specified by the New York Labor Department
during the New York Class period;

(b) Whether Defendants failed to pay Plaintiffs and the New York Class
overtime at a rate of one and one-halftimes their regular rate of pay for all
hours worked in excess of 40 hours per workweek during the New York
Class Period;

(c) Whether Defendants' failure to pay overtime to Plaintiffs and the New York
Class constitutes a violation of NYLL §650 et seq. and 12 N.Y.C.R.R
§ 142.2-2;

(d) Whether Defendants failed to provide Plaintiffs and the New York Class
with accurate wage statements;

(e) Whether Defendants' failure to provide accurate wage statements
constitutes a violation of NYLL §§ 195 et seq.,'

(i) Whether Defendants failed to maintain a time keeping system to track the

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 11 of 18 Page|D #: 11

hours worked by Plaintiffs and the members of the FLSA Collective and
NYLL Class; and

(g) Whether Defendants' violations of the NYLL and/or its regulations were
willful.

52. These common questions of law and fact arise from the same course of events, and

each class member will make similar legal and factual arguments to prove liability.

53. Plaintiffs are members of the New York Class that he seeks to represent Plaintiffs’
claims are typical of the claims of the New York Class. The relief Plaintiffs seek for the unlawful
policies and practices complained of herein are also typical of the relief which is sought on behalf
of the New York Class.

54. Plaintiffs’ interests are co-extensive With those of the New York Class that they
seek to represent in this case. Plaintiffs are willing and able to represent the New York Class
fairly and to vigorously pursue their similar individual claims in this action. Plaintiffs have
retained counsel who are qualified and experienced in employment class action litigation, and
who are able to meet the time and fiscal demands necessary to litigate a class action of this size
and complexity. The combined interests, experience and resources of Plaintiffs and their counsel
to litigate the individual and New York Class claims at issue in this case satisfy the adequacy of
representation requirement of Fed. R. Civ. P. 23 (a)(4).

55. Defendants have acted or refused to act on grounds generally applicable to the New
York Class, making final injunctive and declaratory relief appropriate with respect to the New
York Class as a whole.

56. Injunctive and declaratory relief are the predominant relief sought in this case
because they are the culmination of the proof of Defendants' individual and class-wide liability

and the essential predicate for Plaintiffs and the New York Class members' entitlement to

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 12 of 18 Page|D #: 12

monetary and non-monetary remedies to be determined at a later stage of the proceedings
57. The common issues of fact and law affecting Plaintifs’ claims and those of the New
York Class members, including the common issues identified above, predominate over any issues

affecting only individual claims.

58. A class action is superior to other available means for the fair and efficient
adjudication of Plaintilfs’ claims and the claims of the New York Class. There will be no
difficulty in the management of this action as a class action.

59. The cost of proving Defendants' violations of the New York and the supporting

New York State Departrnent of Labor regulations makes it impracticable for Plaintiffs and the
New York Class to pursue their claims individually Maintenance of a class action promotes
judicial economy by consolidating a large class of Plaintiffs litigating identical claims. The
claims of the New York Class interrelate such that the interests of the members will be fairly and
adequately protected in their absence. Additionally, the questions of law and fact common to the
New York Class arise from the same course of events and each class member makes similar legal
and factual arguments to prove the Defendants' liability.

60. The New York Class is so numerous that joinder of all members is impracticable

While the exact number of the New York Class is unknown to Plaintiffs at the present time, upon
information and belief, there are at least 40 other similarly situated persons who were/are
employed by Defendants as construction Workers and/or in similar positions during the New York
Class Period.

61 . Plaintiffs are currently unaware of the identities of the New York Class members
Accordingly, Defendants should be required to provide Plaintiffs with a list of all persons
employed by Defendants as construction workers and/or in similar positions during the New York

Class Period, along with their last known addresses, telephone numbers and e-mail addresses so

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 13 of 18 Page|D #: 13

Plaintiffs can give the New York Class notice of this action and an opportunity to make an

informed decision about Whether to participate in it.

MINIMUM WAGE AND

FIRST CLAIM FOR RELIEF
(F ailure to Pay Overtime in Violation of 29 U.S.C. §207)

62. Plaintiffs, on behalf of themselves and the FLSA Collective, hereby repeats and
realleges each and every allegation as contained in each of the preceding paragraphs as if fully
set forth and contained herein.

63. The FLSA requires covered employers, such as Defendants, to pay all nonexempt
employees minimum Wage at a rate not less than one and one-half times their regular rate of pay
for all hours worked in excess of 40 hours per workweek. Plaintiffs and the FLSA Collective Were
not exempt from the requirement that Defendants pay them overtime under the FLSA.

64. During the FLSA Collective Period, Defendants knew that Plaintiffs and the FLSA
Collective usually worked at least 60 hours per workweek for Defendants. However, Defendants
did not pay them minimum wage and for overtime for hours Worked in excess of 40 hours per
workweek.

65. As a result of Defendants' failure to pay Plaintiffs and the FLSA Collective
minimum wage and overtime at a rate of one and one-half times their regular rate of pay for hours
worked in excess of 40 hours per workweek, Defendants violated the FLSA.

66. The foregoing conduct of Defendants constitutes willful violations of the FLSA.
Defendants' violations of the FLSA have significantly damaged Plaintiffs and the FLSA
Collective and entitle them to recover the total amount of their unpaid minimum and overtime

Wages, an additional equal amount in liquidated damages, as well as attorneys' fees and costs.

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 14 of 18 Page|D #: 14

SECOND CLAIM FOR RELLEF
(F ailure to Pay Minimum wage and Overtime in Violation of NYLL §650 et seq. and 12
N.Y.C.R.R. §142-2.2)

 

67. Plaintiffs, on behalf of themselves and the New York Class, hereby repeats and
realleges each and every allegation as contained in each of the preceding paragraphs as if fully
set forth and contained herein.

68. NYLL §650 and 12 N.Y.C.R.R. §142-2.2 require a covered employer, such as
Defendants, to pay employees minimum wage and overtime at a rate of one and one-half times
the employee's regular rate of pay in the manner and methods provided in the FLSA. Plaintiffs
and the New York Class were not exempt from the requirement that Defendants pay them
minimum wage and overtime under the NYLL and/or its regulations

69. During the New York Class Period, Defendants knew that Plaintiffs and the New
York Class usually worked approximately between 72 hours per workweek for Defendants
However, Defendants intentionally did not properly pay them minimum wage and overtime for
hours worked in excess of 40 hours per workweek.

70. As a result of Defendants' failure to pay Plaintiffs and the New York Class
minimum wage and overtime at a rate of one and one-half times their regular rate of pay for hours
worked in excess of 40 hours per Workweek, Defendants violated the NYLL and 12 N.Y.C.R.R.
§ 142-2.2.

71. The foregoing conduct of Defendants constitutes willfiil violations of the NYLL
and/or its regulations

72. Defendants' violations of the NYLL and/or its regulations have significantly
damaged Plaintiffs and the New York Class and entitle them to recover the total amount of their

unpaid minimum and overtime wages, an additional equal amount in liquidated damages, as well

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 15 of 18 Page|D #: 15

as attorneys' fees and costs

TH[RD CAUSE OF ACTION
(Failure to Provide Accurate Wage Statements in Violation of New York Labor Law
§195)
73. Plaintiffs, on behalf of themselves and the New York Class, hereby repeats and
realleges each and every allegation as contained in each of the preceding paragraphs as if fully

set forth and contained herein.

74. The NYLL requires covered employers, such as Defendants, to furnish accurate
wage statements to their employees with every payment of wages, and to provide notice to
employees of any change in their rate of pay. Plaintiffs and members of the New York Class were
not exempt from this requirement

75. Defendants failed to furnish accurate wage statements to Plaintiffs and the
members of the New York Class, in violation of NYLL §195 by, inter alia, providing Plaintiffs
and the members of the New York Class with wage statements that falsely represented thatthey
had Worked fewer hours per week than they actually had.

76. The foregoing conduct of Defendants constitutes willful violations of the NYLL
and/ or its regulations

77. Defendants' violations of the NYLL have significantly damaged Plaintiffs and the
New York Class and entitle them to recover damages of one hundred dollars per person affected
for each work Week that such violations occurred, up to a total of five thousand dollars per person

affected, together With attorneys' fees and costs
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves the FLSA Collective and the New

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 16 of 18 Page|D #: 16

York Class, respectfully request that this Court:

A. Declare that the practices complained of herein are unlawful under applicable
federal and state law;

B. Declare this action to be maintainable as a collective action pursuant to 29
U.S.C.§216, and direct Defendants to provide Plaintiffs With a list of all persons who were/are
employed by Defendants as construction workers and/or in similar positions dtuing the FLSA
Collective Period, including all last known addresses, telephone numbers and e-mail addresses of
each such person so Plaintiffs can give such persons notice of this action and an opportunity to

make an informed decision about whether to participate in it;

C. Determine the damages sustained by Plaintiffs and the FLSA Collective as a result
of Defendants' violations of the FLSA, and award those damages against Defendants and in favor
of Plaintiffs and the FLSA Collective, plus such pre-judgment and post-judgment interest as may

be allowed by law;

D. Award Plaintiffs and the FLSA Collective an additional equal amount as liquidated

damages because Defendants' violations were willful and/or without a good faith basis;

E. Declare this action to be maintainable as a class action pursuant to ch. R Civ. P.
23, and direct Defendants to provide Plaintiffs with a list of all persons who were/are employed
by Defendants as construction workers and/or in similar positions during the New York Class
Period, including all last known addresses, telephone numbers and e-mail addresses of each such
person so Plaintiffs can give such persons notice of this action and an opportunity to make an

informed decision about whether to participate in it;

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 17 of 18 Page|D #: 17

F . Designate Plaintiffs as a representatives of this class, and their counsel of record as

class counsel;

G. Determine the damages sustained by Plaintiffs and the New York Class as a result
of Defendants' violations of the NYLL and/or its regulations, and award those damages against
Defendants and in favor of the Plaintiffs and the New York Class, plus such pre-judgment and

post-judgment interest as may be allowed by law;
H. Award Plaintiffs and the New York Class an additional amount as liquidated
damages pursuant to the NYLL because Defendants' violations were willful and/or Without a

good faith basis;

l. Award Plaintiffs, the FLSA Collective and the New York Class their
reasonable attorneys' fees and costs and disbursements in this action including, but not limited

to, any accountants' or experts' fees;

J. Enjoin Defendants from engaging in any further acts of illegal retaliation; and

K. Grant Plaintiffs, the FLSA Collective and the New York Class such other and

further relief that the Court deems just and proper.

MQ_E__M;A_I\TQ

Plaintiffs, on behalf of themselves and on behalf of all other similarly situated persons,

 

Case 1:19-cv-01582 Document 1 Filed 03/19/19 Page 18 of 18 Page|D #: 18

hereby demands a trial by jury on all issues of fact and damages

Dated: Brooklyn, New York
March 19, 2019

LAW OFFICE OF DAVID A. FEINERMAN

By: Isl DavidA. Feinerman, Esq.
Attorneys for Plaintiffs

2765 Coney Island Avenue, 2nd Floor
Brooklyn, New York 11235

(718) 646-4800

